In re McQueen, Enoch; — Defendant(s); applying for supervisory and/or remedial writ; to the Court of Appeal, Third Circuit, No. KW93-1395; Parish of Rapides, 9th Judicial District Court, Div. “E”, No. 184,563.
Writ granted. Relator’s sentence is vacated and this case is remanded to the district court for resentencing in open court in accord with La.C.Cr.P. art. 835 and the procedures outlined in State v. Husband, 593 So.2d 1257 (La.1992), and State v. Desdunes, 579 So.2d 452 (La.1991).
VICTORY, J., dissents from the order.